One-minute speeches (Rule 150)
The next item is the one-minute speeches on matters of political importance.
(PT) Mr President, on 17 February, in the region of Póvoa do Varzim, a tornado hit the greenhouses of 50 farmers who estimate the damages they suffered at EUR 1.5 million. In a few seconds, the tornado destroyed months of work and years of investment. The farmers will have to plant new crops and it will take months for their produce to reach the market. These farmers had already, on 27 February 2010, been devastated by another storm. At the time, the cost of the damages was set at in excess of EUR 4 million and the authorities have not responded to it in any way to date.
The figures reveal the importance of vegetable production to the local economy, with 2 000 families, a total of approximately 5 000 people and 10 000 jobs, directly and indirectly linked, at risk in the region. These extreme weather phenomena are increasingly frequent and put the pursuit of such activity at risk. If it is not subsidised, the insurance is so costly that taking it out makes this activity unviable.
In this context, I believe it is important that the European Union give consideration to establishing a common minimum level of insurance for all farmers and to the eligibility thresholds for the Solidarity Fund. It is vital to take the regional dimension into account: if not, regions confronted with serious disasters could be excluded because the threshold set for the Member State as a whole has not been reached.
Mrs Patrão Neves, can I just say that when you take the floor, you seem to speak for longer than your time and you speak very fast, which has been slightly difficult for the interpreters. Perhaps you could condense your remarks?
(SK) Mr President, last week, the Slovak Deputy Prime Minister and former European Commissioner, Ján Figeľ, negotiated in Brussels for financial resources amounting to EUR 350 million from the operational programmes 'Information Society, Science and Research' and 'Education and Inclusion', to be transferred to the operational programme 'Transport'.
The construction of motorways is indeed necessary. However, in the same way that we adopted the EU 2020 strategy, and especially in a time of crisis, we have to realise that eliminating barriers to the growth of employment, addressing new social risks and putting an emphasis on education, science and research are the first preconditions for economic growth.
A transfer of funding requires the consent of all the Commissioners. I would like to express the conviction, along with Slovak teachers, scientists and other Slovak citizens who do not approve of this transfer of funding, that the individual European Commissioners will defend employment, education, science and research, which will benefit enormously from the EUR 350 million, while in transport, it would represent only 11 kilometres of motorway, however necessary that may be.
Mr President, last month, the Catalan Public Television channel (TV3) was shut down in Valencia by the regional Valencian government. Not only does this measure contravene the European directives regarding linguistic diversity, the Charter for Regional or Minority Languages and the Spanish Constitution, but the shut-down of Catalan television is also a direct attack on the cultural brotherhood that unites Catalans and Valencians through a common language.
The regional Valencian government is now imposing prohibitive sanctions on the private Acció Cultural del País Valencià association which installed, 20 years ago, the TV repeaters, forcing them to close them down.
I should also like to announce that a popular legislative initiative in favour of Catalan television reception has been taken to the Spanish Parliament with the support of 615 000 citizens. The socialist Spanish Government should take it into account, but up to now, nothing has been done.
(EL) Mr President, ladies and gentlemen, the European Commission and the rest of the support mechanism in Greece recently announced a government commitment to raising EUR 50 billion by 2015 by selling off public property.
Commission representative Mr Deruz made a statement in which he said that the real gamble for the Greek economy was across-the-board privatisation of public property. However, public property in Greece is not all the same: commercial property, such as buildings which do not serve any public function, is one thing, and a radical change in the use of land at the expense of the environment is quite another, as it puts at risk free spaces, such as the old Athens airport, which are intended to compensate for the lack of green spaces in cities which have less than 3 square metres of green space per inhabitant, at a time when the European average is 10 square metres of green space per inhabitant.
Areas of vital environmental importance, such as the delta of the River Nestos, where tourist facilities covering thousands of acres have already been announced, are also at risk. Such changes of use, which sacrifice vital environmental functions, are the opposite of any definition of sustainable development. Crisis and debt do not cancel out the right of future generations to a vital natural environment and opportunities for sustainable cities.
(PL) Mr President, I truly regret that Mr McMillan-Scott is no longer in charge of proceedings, since I have a request for him, which is related to the human rights in which he is so interested. As you all know, the 19 December elections in Belarus were followed by a wave of arrests. The fact that all the presidential candidates who ran against Mr Lukashenko were arrested only adds to the bizarreness of the situation. On 19 February, Ales Mikhalevich was released from prison; he was one of the competing candidates. He confirmed that he had been tortured. I will spare you the description of this torture. Suffice it to say that it was very serious. Accordingly, since we will be adopting a resolution on this very matter this week, I hereby address the entire Chamber, particularly Mr McMillan-Scott, who holds human rights so close to his heart, to speak up on this matter in a most unequivocal and emphatic way and to demand that a stop be put to these shameful practices. Thank you.
Thank you, Mr Migalski. Mr McMillan-Scott has listened to you from the rostrum, but we are all very interested in human rights.
You talk of torture and I can assure you that the person in the chair at the moment, who has had his finger nails pulled out, is also very interested in human rights issues, because we have had the opportunity to experience situations like those which you have described and, therefore, allow me to say that we are extremely interested.
(PT) Mr President, first came a song, at the start of this year. This song denounced a ridiculous world in which it is necessary to study in order to become a slave: our world. Within hours, this song became an anthem in my country. Then came four young people. They used Facebook to set up a protest that aims to bring together, and I quote, the unemployed, [...] those who are slaves under another name, subcontractees and those on short-term contracts, those in irregular work, interns, and those doing work experience: in other words, the generations that, in my country, are indebting themselves in order to study, that almost pay to work, and that get by on EUR 500 per month.
There are already more than 40 000 people signed up on the Internet for this demonstration and it is taking place this Saturday. It would be good if this Europe - this top-down Europe - listened to those who are renouncing fear and silence, and are tired of insecurity; of the insecurity that we have imposed on them. As the song says, they are 'the 'I cannot take it anymore' generation', and they are totally in the right.
(EL) Mr President, I shall speak on the subject of Libya. The uprising in this country, following on from Tunisia and Egypt, has been bloodier and has taken a tragic turn. At first glance, the grassroots reaction against the regime appears to be spontaneous and ideologically unaligned. It is directed against a regime which is manifestly unable to resolve chronic problems in terms of growth and fundamental social justice. Europe has massive interests in the area. Dozens of European companies - British, Italian, French and large Greek companies - are working in Libya, which is the third largest oil producer in Africa. The instability is frightening the markets and oil prices have already shot through the roof.
I think that, under the present circumstances, Europe needs to pay particular attention, firstly, to the increase in the influx of refugees, from both Libya and North Africa as a whole and, secondly, to the consequences of a reversal in all the European budgets and a turn for the worse in the economic crisis.
In addition, the causes need to be evaluated and we need to take action on what is happening in Europe; in particular, we need to give young people work and prospects, because young people in countries in the Islamic world had no hope and that is why they did what they did, and we shall see what happens here.
(RO) Mr President, in the past few days, Romania's governing party took an aberrant decision: they voted on euthanasia, namely, on the killing of stray dogs. I call upon the European People's Party, which is based on Christian Democratic doctrine: please urge your fellow colleagues of the Democratic Liberal Party in Romania not to stain their hands with the blood of innocents. Jesus Christ loved animals: 'I desire mercy, not sacrifice,' said the Saviour. I also appeal to other fellow Members: almost all of you have at least one dog at home, which you love as an angel.
Romania is unfortunately returning to the darkness of the Middle Ages, to barbarity. Today, Băsescu's regime is euthanising dogs and tomorrow it will euthanise people. Killing dogs is also a lucrative business for the mafia. Help prevent Romania from being transformed into Idi Amin's Uganda. Whatever reasons would be invoked, some solutions are available that are peaceful and civilised, and throughout history, crime has never solved anything.
(EL) Mr President, Commissioner, ladies and gentlemen, all our attention has been taken up recently with the popular uprisings in North Africa. However, we should not overlook the uprising by the Turkish Cypriots in occupied Cyprus. It is a very important uprising and, as for those who are making out that we cannot hear the voice of the Turkish Cypriots, now they really will hear their voice.
The Turkish Cypriots are protesting against the economic adversity imposed on them by the Turkish occupation, against the presence of colonisers who alter the demographic of the population, and are causing them to disappear, and against the onslaught of Islam, with hundreds of mosques being built and religious teachers being sent by Erdoğan to occupied Cyprus, and they are fighting for survival under the flag of the Republic of Cyprus.
The Turkish Cypriots said 'no' to the Annan plan; it was not the Turkish Cypriots who voted 'yes' to the Annan plan which partitioned Cyprus once and for all. That is why I think that we should open up our ears and listen to the protests of our compatriots, the Turkish Cypriots.
(IT) Mr President, ladies and gentlemen, the situation in which bluefin tuna fishing finds itself in the Mediterranean continues to cause incalculable economic damage to fishing communities. The Italian Government adhered to the decisions of the ICCAT and reduced fishing quotas for bluefin tuna for commercial fishing vessels only, with a de facto increase in the quantities intended for recreational fishing, an absurd measure that penalises only fishers, who are already facing a very difficult time.
In this sense, I remind you of the negative effects on the industry of failing to take the decision to grant a derogation for whitebait fishing. I hope that one outcome of the forthcoming meeting to be attended by Commissioner Damanaki, who is here today, will be that fishing for whitebait can resume in 2011, at least in certain districts, such as Schiavonea and Corigliano Calabro in Calabria, with a possibility of a review for 2012.
(IT) Mr President, ladies and gentlemen, I believe that events in the Middle East have made it clear to the European institutions that they cannot continue to ignore the violation of fundamental rights and of national constitutions. Please forgive me but I must again report a shameful action by the ruling majority in Italy, which would like to save Mr Berlusconi from the trials that have just begun over serious crimes such as extortion and exploitation of child prostitution.
The Italian majority, in fact, called on the Constitutional Court to decide which court should try Mr Berlusconi. Certainly, the Constitutional Court will throw out the request of a judge on a personal basis, but we must not continue to ignore Mr Berlusconi's umpteenth attack on Italian democracy and the independence of the Italian judiciary.
Many colleagues have already signed a petition to send out a strong signal that will reach the Italian people from their own MEPs. It is a curious coincidence, Mr President, that while Mr Berlusconi has been attacking the judiciary for years, the Minister for Justice, Mr Alfano, has ingenuously come to Strasbourg to describe the plan for making justice efficient and cannot find a single moment to meet the European Parliament. Perhaps he is afraid to face uncomfortable questions from the representatives of the people concerning the Italian justice system and the way people are trying to destroy its independence?
(CS) Mr President, here on the floor of the European Parliament, I would like to draw your attention to judgment C-236/09 of the European Court of Justice of last week. In accordance with this judgment, from 21 December of next year, it will no longer be possible to distinguish between buyers of insurance on the basis of gender. In this case, the European Union directive, and its interpretation respectively, has clearly gone too far; it is contrary to the laws of nature, and it will have a significant negative impact on the insurance industry. It is just as illogical as if we were to stop insurance companies taking into account whether a house is situated on top of a hill or on a flood plain or how many accidents a motor vehicle driver has had when calculating insurance premiums for non-life insurance policies. After all, it is not only demographers who are aware of the fact that in developed societies, the mortality of the male population is higher than that of the female population practically across the all age ranges and, in the majority of cases, significantly so. Also, women usually live 10% longer. In the Czech Republic, men have a life expectancy of 73 years, and women of 80. To deny this truth, and to use a directive from Brussels to impose an obligation upon insurance companies whereby they cannot differentiate between men and women, goes against actuarial theory and, moreover, it discriminates against certain groups of insurance buyers. The result is that women will have to pay higher premiums and men will receive lower pensions.
(PT) Mr President, the social consequences of applying so-called 'austerity' measures are getting worse every day. The financial sector and big business continue to accumulate colossal profits, and the unsustainable extortion of national resources by means of interest paid on the sovereign debt of countries like Portugal continues. In this context, there is a question that must be asked: how long will the rulers of this European Union continue to tighten the noose? They are now proposing the so-called 'Competitiveness Pact': more attacks on wages and social rights, an increased retirement age, and increasingly insecure jobs. Moreover, they want to impose all this through economic governance, against the will of the peoples.
However, the workers' struggle that is continuing and intensifying across Europe demonstrates that this backtracking of civilisation is not inevitable, and that another way is possible and necessary. Once again, we wish to congratulate them from here on their courage and determination. The innumerable acts of struggle, strikes, protests and demonstrations are causes for hope and faith in a better future, in particular, the demonstration by the General Confederation of Portuguese Workers (CGTP) on 19 March.
Mr President, the living conditions for the Cypriots in the northern part of Cyprus, the part occupied by the army of Turkey, a candidate country, are unbearable. We face, for example, ongoing violations of human rights. Turkey is transferring population to this part of Cyprus and is therefore responsible for a severe demographic change. The Turkish Cypriots are already a minority in their homeland and a lot of original villages' names have been changed.
Two rallies have taken place in recent weeks. In reaction to the rally in January, the Turkish Cypriots were humiliated verbally by Turkey, and Turkey replaced its ambassador in the northern part of Cyprus in order to install a governor. I therefore ask you, Mr President, to take the appropriate steps before part of a European territory is lost to Turkey, and to make sure that Mr Elcil, Secretary-General of KTOS, is safe in his homeland.
(EL) Mr President, Commissioner, a few hours ago, Moody's credit rating agency downgraded the Greek economy yet again. I belong to the opposition party in Greece and I have to say that we are highly critical of the government's economic policy. However, this decision by Moody's is absolutely unjustified. It comes just one day before the auction of six-monthly treasury bills, which is crucial to Greece, and a few days before the crucial meetings of the European Council on 11 and 25 March, at which serious decisions will be taken.
It is not only Greece which is suffering from these arbitrary ratings by credit rating agencies. These credit rating agencies need to be regulated. While I have the floor, I should like to say a couple of words about the March Councils: the month of March is crucial to the euro area and to the European Union as a whole. A failure will cause the Union a serious problem. The markets will make mincemeat out of failure and we need to forestall it; there is no time to delay.
(RO) Mr President, acting on a notification from the NGO Coalition for Structural Funds, I would like to draw the attention of the European institutions responsible to the extremely poor management of structural funds in Romania, especially in the Sectoral Operational Programme for Human Resources. The Romanian Government and the prime minister personally are committed to improving the conditions for the absorption of these funds. Unfortunately, the results are almost nil. The Romanian Management Authority for Structural Funds not only does not assist the beneficiaries of these funds, but also creates difficulties in accessing them.
The irregularities are endless: from unfair changes in grant agreements to undue delays in payments and the allocation of non-transparent funds, based on political affiliation. I would like to take this opportunity to appeal to the European Commission to urgently intervene and control the activity of the agencies in charge of managing EU funds in Romania. Only an external intervention can stop the abuses being committed continuously, at all levels, by representatives of those currently in power, which are constantly reported by those who should benefit from these funds and by NGOs.
Mr President, the International Fund for Ireland has played a major role in peace and reconciliation in my country.
Since it was established in 1986, the Fund has provided more than EUR 838 million to a wide range of projects both in Northern Ireland and in the border counties. It continues to support projects in the economically disadvantaged regions. Last week, it allocated EUR 9.8 million to support educational and community initiatives in Northern Ireland in the counties of Donegal, Monaghan and Sligo.
However, there is a lot of uncertainty at the moment as to the future. The US House of Representatives recently included the Fund in part of an overall reduction to the US overseas budget. I would expect that our incoming Prime Minister, our Taoiseach, will raise the issue when he is in Washington to celebrate St Patrick's Day.
(GA) It has been said by the European Union, as by the governments of Ireland and Britain, that they are in favour of extending the programme of the Fund. And although the support that the United States provides to the Fund is vital, there is no reason for the European Union and the governments of Ireland and Britain not to continue providing financial resources to the Fund on a limited and targeted basis.
(PL) Mr President, last Sunday, local elections were held in Lithuania. The formation representing the Polish national minority achieved a major success, despite the fact that Poles in Lithuania have been subject to regular discrimination for years. Unfortunately, the land taken away by the authorities of the Soviet Union 50 years ago has not been returned to them. The opportunities for national education that are available to Poles who live there have been limited to a large extent. Their names are forcefully distorted; they are not allowed to write them down in accordance with the Polish spelling. Moreover - contrary to European standards and the regulations of the Council of Europe - they are not allowed to put up signs with town and street names in Polish. I appeal to the European Parliament to deal with the issue of Poles in Lithuania, because this is obvious discrimination against my fellow countrymen living there, which, and I emphasise this, runs contrary to European standards.
(ES) Mr President, Commissioner, I wish to urgently express my group's opposition to the decision that the Council has adopted to extend the current EU-Morocco Fisheries Partnership Agreement for a further year, as proposed by the Commission.
We oppose the decision because the waters of the non-autonomous territory of Western Sahara are still included in this agreement. As we all know, this territory is one of the few African territories still awaiting decolonisation and this decolonisation is supported by the United Nations. They are not Moroccan waters. They do not belong to Morocco and the European Union therefore should not include Western Saharan waters in the agreement.
The judgments of international courts state as much and, above all, international law states that the waters do not belong to Morocco. The legal services of this very House have indicated their reservations, because the benefits of the previous fishing agreement did not go to the Sahrawi people. Therefore, from the legal standpoint, we are clearly against this decision.
I believe, ladies and gentlemen, that we must be very careful, taking note of the experience of Tunisia, Egypt and Libya, and that the European Union should be much more rigorous when demanding compliance with international law.
(PT) Mr President, Commissioner, the European Parliament will soon be called on to reach a decision on the revision of the Programme of Options Specifically Relating to Remoteness and Insularity (POSEI), which was created to respond to the remoteness and insularity of the European Union's outermost regions. This reform is a result, not just of the need to adapt it to the new legal reality of the Treaty of Lisbon, but also, and especially, to make the application of its rules more flexible.
The Treaty of Lisbon acknowledges the outermost regions' disadvantages and constraints, and that is exactly why we must now adapt and update the current system, taking into account the challenges faced by the outermost regions, in terms of both its dimension and its content. In the case of Madeira, I am talking specifically about the need to remove barriers to the exporting and shipping of processed products, which are severely restricting the development and growth of the agro-industrial sector. Banana cultivation, in particular, is under threat from the gradual opening up of markets to third countries, but so are wine and milk production. Territorial cohesion aims for the harmonious development of the European Union's regions; the revision of the POSEI should also contribute to this.
Mr President, I want to tell you all about the latest development concerning the European Arrest Warrant.
Many people have been extradited where there is no real evidence against them. Indeed, the courts are powerless to consider any evidence and cannot prevent unjust extradition. Now there is a new refinement. My constituent, Dr Miguel-Ángel Meizoso, faces extradition to Spain, not for a crime he is accused of committing, but rather to face investigation for a crime that he, allegedly, might decide to commit in the future. Dr Meizoso, who has lived in London for 20 years, now stands to have his life torn apart on the whim of an investigative magistrate investigating a crime that has not happened. If anyone doubts this, I will gladly supply them with a briefing on the case.
When is this Parliament going to face up to, and debate, the injustices being done in the name of the European Arrest Warrant?
(SK) Mr President, the EU must adopt a basic position towards Belarus as soon as possible. We cannot communicate with a regime where there are political prisoners and where there is no freedom of expression for civil society, or a free media.
The situation after the election has shown that Lukashenko's power is not unlimited. The EU should take advantage of that and help the country to shake off this authoritarian regime. A specific feature here is also the responsibility of the post-communist countries, based on their experience of regimes similar to the one in Belarus.
Our position must therefore be principled and founded on values. The EU must also take steps to isolate the people responsible for falsifying votes, to put a stop to contacts with highly-placed functionaries of the regime, and to freeze their assets.
On the other hand, there is a need to expand the circle of friends who prefer the values and principles that are common in the EU. We must offer an alternative to the current development as quickly as possible, based on the fact that a country with an authoritarian regime has no future in Europe.
(FR) Mr President, Commissioner, I would like to devote my one minute to the convergence and competitiveness pact. As we approach the euro area summit meeting in a few days' time on 11 March, I feel it is important to stress that the idea of a convergence and competitiveness pact in itself is a good idea and highly desirable.
Let us get this straight. It is clear - at least to me it is - that the competitiveness pact in the version that is currently being discussed, negotiated and considered is not, and will not be, just another document or simply a litany of good intentions that will never be put into action. It is a solemn statement that we are going to take the economic aspects of our monetary union further.
It will represent a leap forward towards greater convergence between the euro area economies and towards a greater degree of political coordination, especially in areas of national competence when these are an essential factor in increasing our competitiveness. Indeed, the intensity of the global economic battle means it is absolutely vital that we increase the competitiveness of our region of the world. This will involve stepping up the battle against public debt, stabilising our currency and aligning our economic, social and taxation systems more closely.
The intergovernmental method has been much maligned recently and contrasted with the Community method. I find these debates somewhat sterile and pointless, and they are certainly detached from our fellow citizens' concerns. Like President Van Rompuy, I believe we either have a European approach or no approach at all.
(PL) Mr President, I think that this is a unique coincidence, because I am going to speak about the very same topic. The aims of the 'competitiveness pact' are intended to bring together the euro area economies by means of far-reaching structural reforms, and its main objective is to increase the competitiveness of the euro area and to strengthen international confidence in the euro area. Although the pact does include a number of useful goals, referring, among other things, to the fight against deficits or the reforms of pension systems, we must be aware of the risks it carries. Firstly, the way of announcing the initiative itself, carried out without consultations with the governments of the remaining countries, sets a dangerous precedent; in fact, it perpetuates the stereotype of the quiet Franco-German tandem, which decides on the key issues of the EU without asking its partners for their opinions. Secondly, the project has been received in many countries as yet another attempt to create a two-speed Europe, whose nucleus is formed by the economically most competitive states. Admittedly, the initiators of the pact did invite states from outside the euro area to participate; however, there is no doubt that this is a purely tactical move. Considering the rise in protectionist sentiments in many countries of the euro area, one may presume that the imposition of the pact's stringent requirements will result in the euro area becoming a threat to, or restriction of, the common EU market. Thank you very much.
That concludes this item.